UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
UNITED STATES OF AMERICA,

Plaintiff,

Civil Case No. 16-1029 (RJL)

§“?L§D

.’ ,*. i‘-"E 1 ,l'"» r',, l
\. d! ;i‘\ ¢- r£. \/€d

V.

$148,500 OF BLOCKED FUNDS IN THE
NAME OF TRANS MULTI MECHANICS,
CO., LTD., et al.,

V\/\/\/\./\./V\./\/V\-/

Defendants.

 

r'< \ ;,_‘,. ', t .'\,:.¢w' .\»; ' v, ~.
at '_,u»~ m ,w; b-cl u= o .~ l#

¢y‘¢.

MEMORANDUM oPINIoN
(March 2_7, 2019) [Dkr. # 7]

Plaintiff the United States of America (“Government”) brings this civil forfeiture
action against $148,500 (the “Defendant Funds”) in a blocked funds account at the Bank
of New York Mellon (“Bank l\/Iellon”)_the alleged proceeds of Claimant Tsai Hsien-Tai’s
(“Claimant”) business operations that were run through a U.S. bank account both in
violation of the International Emergency Economic Powers Act (“IEEPA”), 50 U.S.C. §
1705, and the Weapons of Mass Destruction Proliferators Sanctions Regulations, 31 C.F.R.
§ 544.201, et seq. Currently before the Court is the Government’s Motion for Summary
Judgment (“Govt. l\/Iot.”) [Dkt. # 7], pursuant to Fed. R. Civ. P. 56. Upon review ofthe
evidence in the record and the relevant casleaw, the Government’s motion for summary

judgment [Dkt. # 7], for the following reasons, will be GRANTED.

BACKGROUND

On January 16, 2009, the U.S. Department of Treasury Office of Foreign Asset
Control (“OFAC”) designated Claimant, his wife, and two companies he controlled_
Trans Merits Company Limited (“Trans Merits”), and Global Interface Company Limited
(“Global Interface”)~as Specially Designated Nationals (“SDNS”) under Executive Order
13382, “Blocking Property of Weapons of Mass Destruction Proliferators and Their
Supporters” for Claimant’s dealings with a designated North Korean proliferator. Govt.
Mot., Ex. C, Affldavit of FBI Special Agent Christopher Wong (“Wong Aff.”) [Dkt. #7-
6], 111 8, 19; see also Govt. Mot., Exs. 2, 6 [Dkt. ## 7-8, 7-12]. OFAC subsequently
designated Trans Multi Mechanics_in whose name Defendant Funds were transferred in
this case_in May 2013. Wong Aff. 1[ 25.

Between April and June of 2012,l the OFAC blocked $l48,500 (“Defendant
Funds”) transferred from an account in Hong Kong in the name of Trans Multi Mechanics
through a correspondent bank in the United States to a Taiwan account in the name of
Claimant’s daughter. Wong. Aff. 1 5, Govt. l\/Iot., Ex. l [Dkt. # 7-7]. Notably, Claimant

does not dispute that he “set up” both of these bank accounts,2 and caused the transfer of

 

l While the parties dispute whether the transaction took place in April or June of 2012, the
exact date is immaterial. That the transaction occurred after Claimant’s 2009 SDN
designation is undisputed.

2 See Claimant Alex Tsai’s Answer to the Government’s Verified Complaint (“Answer”)
[Dkt. # 4] 1 4; Claimant’s Answer to Plaintift`s First Set of Special Interrogatories (“Cl.
Ans. Spec. lnterr.”) [Dkt. # 5] M 2, 11-16; Govt. Mot., Ex. B, Claimant’s Answer to
Plaintiff`s Supplemental Special Interrogatories (“Cl. Ans. Supp. Spec. Interr.”) [Dkt. # 7-
5] M 28_31.

Defendant Funds. See Claimant Tsai Hsien Tsai’s Verifled Claim of Interest (“Verifled
Claim”) [Dkt. # 3]; Claimant Opposition to Motion for Summary Judgment (“Cl. Opp.”)
[Dkt. # 9] 11 5, 6.3 He does not dispute that he “ran” Trans Multi Mechanics, Cl. Opp. 1
13, and that the Defendant Funds are his money, Cl. Opp. Aff. Def. 5. Nor does Claimant
dispute that he neither applied for, nor procured, an OFAC license to transfer these funds
into or out of the United States. See Cl. Ans. Supp. Spec. Interr. 11 28_29.4

On May l, 2013, Claimant was arrested in Estonia and subsequently extradited to
the United States, where he was charged on multiple counts in the Northern District of
lllinois. Wong. Aff. 11 35_36. On October 10, 2014, he pled guilty to one count of
conspiracy to defraud the Government by interfering with or obstructing a lawful
government function, 18 U.S.C. § 37l_in this case the enforcement of Executive Order
No. 13382 and the Weapons of Mass Destruction Proliferation Sanctions Regulations. See
generally Govt. l\/lot., Ex. 3, Plea Agreement (“Plea Agmt.”) [Dkt. # 7-9].5

Pursuant to the plea agreement, Claimant agreed to the following relevant facts
underlying his criminal conduct: First, that “[b]eginning no later than in or about August
2009 and continuing until in or about August 2010, defendant [Tsai] and co-defendant

Yueh-Hsun Tsai knowingly conspired with each other and with others to defraud...the

 

3 Claimant insists that he did not transfer funds to the United States. Cl. Ans. Supp. Spec.
Interr. 1 31.

4 Claimant insists that he “did not see the need to seek U.S. approval.” Cls. Ans. Supp.
Spec. Interr. 1 29.

5 Claimant “admits that he pled guilty and was convicted on October 10, 2014” for having
“used Trans Multi Mechanics to acquire ‘Bryan Center-hold grinder (sic).”’ Answer 1 18.

3

United States government by interfering with and obstructing a lawful government
function, that is, the enforcement of Executive Order 13382 and the WMD proliferators
sanction regulations, by deceit, craft, trickery, and dishonest means.” Ia’. at 7.

Second, “[a]fter learning of the OFAC designations, defendant...and others
continued to conduct business through the U.S. financial and commercial systems for the
benefit of defendant and Trans Merits.” Id. at 7. That behavior included “knowingly and
willfully evad[ing] the ban and prohibitions imposed on defendant and Trans Merits.” by
both exporting and importing goods to the United States and “concealing the involvement
of defendant and Trans Merits in [such] transactions.” Ia’. at 7-8. It also included
“knowingly and willfully evad[ing] the U.S. government’s efforts to block defendant and
Trans Merits from accessing the U.S. financial and commercial systems [by] us[ing] the
account of a third party to wire transfer funds that [defendant] owned and controlled to
accounts that co-defendant Yueh-Hsun Tsai owned and controlled in the United States.”
Id. at 9-10.

The Government agreed not to use Claimant’s statements against him in a criminal
prosecution. Ia’. at 17 (noting that the plea agreement “concern[ed] criminal liability
only”). However, the Government reserved its right to pursue “any administrative or
judicial civil claim, demand, or cause of action it may have against defendant or any other

person or entity.” Id. It is undisputed that nothing in the plea agreement waived the

Government’s right to seek civil forfeiture of assets.6

After serving his two-year sentence, Claimant was deported back to Taiwan, where
he remains today. Wong. Aff. 1 55. Plaintiff the United States brought this action for civil
forfeiture in rem against the Defendant Funds_$l48,500 held in the name of Trans Multi
Mechanics, Co., Ltd at Bank Mellon in New York-on June l, 2016. See Complaint
(“Compl.”) [Dkt. # l]. The Government alleges that these funds were transferred from a
Trans Multi Mechanics account in Hong Kong through the United States on June 4, 2012,
without an OFAC license. Govt. Mot. at 4, n. 2 (citing wire transfer records in Wong Aff.
11 4, 96_98). As such, the Government argues they are subject to seizure and forfeiture as
properties constituted or derived from proceeds traceable to violations of IEEPA, in
violation of 18 U.S.C. § 981(a)(l)(C), or as property involved in, and traceable to violations
ofthe money laundering statute, in violation of 18 U.S.C. 981(a)(l)(A). See id. at 3.

Claimant entered a Verif1ed Claim of Interest on July 15, 2016 [Dkt. # 3], and the

parties thereafter engaged in two years of discovery on the source and nature of Defendant

 

6 Indeed, under “generally accepted contract principles,” it is clear that the plain meaning
of the agreement did not preclude the kind of action brought here. See U.S. v. One Parcel
ofReal Property, 999 F.2d 1264, 1265 (8th Cir. 1993) (plea agreement provision in which
government agreed that it would “not initiate future proceedings against the defendant[s]
for any crimes which are within the scope of the investigation and the indictment in this
case” did not include civil forfeiture). Nor does it matter that there was no forfeiture
provision included in the plea agreement itself. See Harrz`s v. Allen, 929 F.2d 560, 562
(10th Cir. 1991) (“Forfeiture statutes are primarily remedial, not criminal, in nature, and
although it would have been permissible for Harris to request inclusion of the forfeiture in
the plea agreement, its absence does not render Harris' plea less knowing or voluntary or
constitute any breach of the agreement on the part of the state.”).

5

Funds. Claimant challenges the Government’s civil forfeiture claim on the grounds that
he was an “innocent businessman” who “did not know, or have reason to know, that he
was designated by OFAC under E.O. 13382” at the time the Defendant Funds were
transferred See Cl. Opp. Aff. Def. 4. F or the following reasons, 1 find that Claimant fails
to raise any issue of material fact, and will therefore GRANT the Government’s Motion
for Summary Judgment [Dkt. # 7].

STANDARD OF REVIEW

Pursuant to F ederal Rule of Civil Procedure 56(c), a court may grant summary
judgment where there exists no genuine issue of material fact such that the moving party
is entitled to judgment as a matter of law. Ana’erson v. Liberty Lobby, Inc., 477 U.S. 242,
248 (1986). Material facts are those “that might affect the outcome of the suit under the
governing law.” Ia’. And a dispute about a material fact is “genuine” only
“if the evidence is such that a reasonable jury could return a verdict for the nonmoving
party.” Ia’. While a Court must draw all justifiable inferences in the nonmoving party’s
favor, a nonmoving party must nevertheless establish more than “the mere existence of a
scintilla of evidence in support of [its] position.” Id. at 252. As such, “‘[c]onclusory
allegations’ and ‘unsubstantiated speculation’ do not create genuine issues of material
fact.” Bonieskl'e v. Mukasey, 540 F. Supp. 2d 190, 195 (D.D.C. 2008) (quoting Fujl'tsu Lta’.
v. Fea’. Express Corp., 247 F.3d 424, 428 (2d Cir. 2001)); see also Greene v. Dalton, 164
F.3d 671, 675 (D.C. Cir. 1999) (“Accepting such conclusory allegations as true, therefore,

would defeat the central purpose of the summary judgment device, which is to weed out

those cases insufficiently meritorious to warrant the expense of a jury trial.”). lf the
nonmoving party presents facts that are contradicted by the record, such that no reasonable
jury could believe them, “a court should not adopt that version of the facts for purposes of
ruling on a motion for summaryjudgment.” Scott v. Harrz's, 550 U.S. 372, 380 (2007).

ANALYSIS

The Government argues that it is entitled to summary judgment awarding civil
forfeiture in rem of the Defendant Funds pursuant to 18 U.S.C. § 981(a)(1)(C), as property
that constitutes or is derived from proceeds traceable to violations of IEEPA, and as
property involved in money laundering transactions and attempted money laundering
transactions, pursuant to 18 U.S.C. § 981(a)(l)(A). For the following reasons, the Court
agrees that the Government has shown that no issue of material fact exists regarding its
entitlement to forfeiture under § 981.

I. Legal Standard for Civil Forfeiture Under 18 U.S.C. § 98l(a)(1)(A), (C)

Statutory in rem forfeiture_which derives from English common law_became
part of our American legal tradition even “before the adoption of the Constitution.” Aastin
v. U.S., 509 U.S. 602, 613 (1993) (internal citation omitted). “Civil forfeiture actions are
brought against property, not people [,] [but] [t]he owner of the property may intervene to
protect his interest.” U.S. v. All Funals in Account Nos. 747.034/278, et al. in Banco
Espanol a’e Crea’ito, Spaz'n, 295 F.3d 23, 25 (D.C. Cir. 2002). Accordingly, in exercising
its in rem jurisdiction, “the court has authority over the property...and may adjudicate

claims of ownership.” Icl.

Congress has, by statute, declared several types of property subject to civil
forfeiture, including property involved in money laundering transactions and attempted
money laundering transactions, and “property that ‘constitutes or is derived from proceeds
traceable to’ violations of. . . [section 206 of] the IEEPA,” In re 650 Fifth Avenue & Related
Properties, 830 F.3d 66, 87, 95 (2d Cir. 2016) (citing § 981(a)(1)(A) and (C)).7 “The
orders, regulations, and prohibitions referenced in section 206 are set forth in several
Executive Orders and related ITRs promulgated by OFAC.” Ia’. at 87. Relevant here,
Executive Order 13382, “Blocking Property of Weapons of Mass Destruction Proliferators
and Their Supporters,” provides for designation of individuals as Specially Designated
Nationals (“SDNS”). Wong Aff. 11 8, 19; see also Govt. Mot., Exs. 2, 6. Once designated
as a SDN, an individual is required to procure an OFAC license if he wishes to transfer
funds in U.S. currency. See Weapons of Mass Destruction Proliferators Sanctions
Regulations, 31 C.F.R. § 544.201. Any transfer of such funds by a SDN without an OFAC
license violates both the IEEPA and the federal money laundering statute. See United
States v. All Wl`re Transactions Involvz`ng Dana’ong Zhicheng Metallic Materl'al Co., No.
l7-mj-217, 2017 WL 3233062, at *1, 5 (D.D.C. May 22, 2017) (finding that even those

acting on behalf of a SDN violate the IEEPA and the money laundering statute by

 

7 Section 206 of the IEEPA provides for criminal penalties for willful violations of the
IEEPA, 50 U.S.C. § 1705(c), and also provides for civil penalties for any violation of the
IEEPA, 50 U.S.C. § 1705(b). Both criminal and civil violations of the IEEPA are subject
to civil forfeiture

conducting U.S. dollar wires without first obtaining a license from OFAC),' cf In re 650
Fiflh Ave. ana’ Relatea’ Props., Civil No. 08-10934, 2013 WL 12335763, at *1 (S.D.N.Y.
Aug. 29, 2013) (“In the in rem forfeiture action, the primary question is whether the
proceeds of the defendant in rem properties were used to provide goods or services to Iran
without the proper OFAC license, or were used in money laundering transactions.”).

In civil forfeiture proceedings, the plaintiff (here, the Government) “bears the
burden of proving, by a preponderance of the evidence, that the property [at issue] is subject
to forfeiture.” Mallaa'z` Drugs & Pharmaceutz`cals, Ltd. v. Tandy, 552 F.3d 885, 887 (D.C.
Cir. 2009) (citing 18 U.S.C. § 983(c)(1)). Once the plaintiff meets that burden, “the burden
shifts to the claimant to demonstrate by a preponderance of the evidence” that either “the
property is not related to any illegal activities,” or that “the claimant is an innocent owner
of the property”_i.e. , that the claimant was not aware of the predicate illegal activity. U.S.
v. Funals From Prua’ential Securities, 362 F. Supp. 2d 75, 81 (D.D.C. 2005) (citing 18
U.S.C. § 983(d)(2)(A)(i), (ii)); see also ln re 650 Fl'fth Ave. & Relatea' Propertz`es, 830 F.3d

at 86.8 If a claimant fails to satisfy that burden, the seized property is subject to forfeiture.

 

8 The Government is also required to comply with notice and substantive pleading
requirements under Rule G of the Supplemental Rules for Admiralty or Maritime Claims
and Asset Forfeiture Actions. See Fed. R. Civ. P. Supp. R. G(2), (4). Claimant raises no
dispute that both are satisfied here. The Complaint is verified; states the basis for subject
matter jurisdiction, jurisdiction over the property, and venue; describes the property with
reasonable particularity; and identifies the statute under which the forfeiture is sought. Fed.
R. Civ. P. Supp. R. G(2)(a)_(c), (e). As to the substantive pleading requirement, the
Government has, for the reasons described in more detail below, infra at 10_12, given a
sufficiently detailed factual basis “to support a reasonable belief that the government will
be able to meet its burden ofproof at trial.” Fed. R. Civ. P. Supp. R. G(2)(f).

9

II. The Government Has Presented Substantial Evidence That Defendant
Funds Are Subject to Forfeiture

Here, the Government’s allegations establish by a preponderance of the evidence
that Defendant Funds “constitute[d]” or were “derived from” violations of Section 206 of
the IEEPA. 18 U.S.C. § 981(a)(l)(C). The Government’s allegations also establish that
the Defendant Funds are subject to forfeiture under 18 U.S.C. § 981(a)(l)(A), as derived
from proceeds traceable to violations of the anti-money laundering statute. While the
Government can likely prove that the underlying transactions for Defendant Funds were
themselves in violation of the IEEPA and the federal money laundering statute,9 it does not
need to do so here. All the Government must prove is that Defendant Funds were
transferred by a SDN without an OFAC license. See All Wz're Transactz'ons, 2017 WL
3233062, at *5 (conducting U.S. dollar wires without first obtaining a license from OFAC
is a violation of the IEEPA and the anti-money laundering statute).

To meet its burden, the Government must put forward evidence that Claimant_a
SDN_transferred funds through a U.S. bank account without applying for or receiving an

OFAC license.10 Here, Claimant flatly admits that he never applied for an OFAC license

 

9 The $l48,500 in blocked funds were allegedly proceeds of Claimant’s “illegal sale of
machine tools to a company in Syria using a then-undesignated front company, Trans Multi
Mechanics.” Govt. Mot. at 8~9 (citing Wong Aff. 11 86~98; Govt. Mot. Exs. 27-32 [Dkt.
## 7-33 to 7-38]); see also Govt. Mot. at 4 (citing evidence in Wong Aff. 11 69~85 of
Claimant’s “long-standing conspiracy with persons known and unknown to evade the
Weapons of l\/lass Destruction Proliferations Sanctions Regulations”).

10 The Government has submitted as evidence Claimant’s own statements in the form of
the plea agreement proffer and answers to special interrogatories, see Plea Agmt., Cl. Ans.
Spec. lnterr., Cl. Ans. Supp. Spec. lnterr., an affidavit by FBI Special Agent Christopher

10

to transfer the funds at issue in the instant case. See Cl. Ans. Supp. Spec. Interr. 11 28~29.
That Claimant owned the company in question_Trans Multi Mechanics_and controlled
both the originating bank account in Hong Kong and the destination bank account in
Taiwan, is also undisputed See Govt. Mot. at 7 (citing Cl. Ans. Spec. Interr. 11 28~29).
What remains is for the Government to prove Claimant’s designation as a SDN and to
explain how the Defendant Funds were transferred in violation of his SDN status. It can
easily do so here.

The Government has presented ample evidence that OFAC designated Claimant,
his wife, and two companies he controlled_Trans Merits and Global Interface_as SDNs
in January 2009, see Wong Aff. 11 8, 19; Govt. Mot., Exs. 2, 6, requiring him to obtain an
OFAC license for any transactions conducted in whole or in part in the United States,
including transactions in U.S. dollars. See Holy Lana’ Founalation for Relief ana’
Development v. Ashcroft, 219 F. Supp. 2d 57, 67 (D.C. Cir. 2002) (“[T]he plain text ofthe
IEEPA authorizes the blocking of property in which the designated foreign national or
country has ‘any interest.”’) (citing IEEPA, 50 U.S.C. § 1702(a)(1)(B)) (emphasis

added).ll The simple fact “[t]hat OFAC blocked [this] transaction because it concluded

 

Wong, see Wong. Aff., and finally invoices and packing lists related to contracts between
Claimant and a Chinese contact for the shipment of machine tools to Syria, emails relating
to those contracts, Claimant’s request for payment of 8148,505 for those contract, and a
record of a blocked 8148,500 wire transaction seven days after that request for payment.
See Govt. Mot. at 8-9 (citing Wong Aff. 11 86-98, Exs. 27-32).

ll That included transactions conducted on the part of any other companies that Claimant
controlled.

ll

that an SDN had an interest in it, and that OFAC subsequently designated [Trans Multi
Mechanics] as [an] SDN[ ], add[s] additional weight to this conclusion.” United States v.
$6,999,925.00 of Fana’s Associated with Velmar Management Pte, Lta’., 2019 WL
1317336, at *6 (D.D.C. March 22, 2019); see also Consarc Corp. v. IraqiMinistry, 27 F.3d
695, 702 (D.C. Cir. 1994) (“OFAC[ ] receives an even greater degree of deference than
the Chevron standard”). Even before Trans Multi Mechanics was designated, the
Government’s evidence shows that Claimant would use Trans Multi Mechanics to process
wire transfers for Trans Merits business transactions in an attempt to evade SDN sanctions
for the latter. Wong Aff. 1 67. The Government points to Claimant’s plea agreement,
which states that he “continued to conduct business through the U.S. financial and
commercial systems,” for his own benefit and the benefit of Trans Merits, even “[a]fter
learning of the OFAC designations.” Plea Agmt. at 7.12 Other record evidence strongly
supports this conclusion. See, e.g., Govt. Mot. at 8-9.

Therefore, after reviewing the Government’s motion and supporting exhibits, l
easily conclude that it has met its burden to show, by a preponderance of the evidence, that
the Defendant Funds are the proceeds of or are otherwise traceable to money laundering

and violations of the IEEPA.

 

12 Claimant’s guilty plea can be considered as evidence supporting the plaintiffs motion
for summary judgment. See, e.g., United States v. Approximately $1.67 Milll`on in U.S.
Carrency, Stock, & Other Valuable Assets, 513 F.3d 991, 999 (9th Cir. 2008) (considering
Claimant’s prior convictions in affirming District Court’s grant of summary judgment for
forfeiture of property related to those convictions).

12

III. Claimant Cannot Show That He Was an Innocent Owner or That the Funds
Were Legitimate Income

Having established that the Government has met its initial burden, the burden now
shifts to Claimant to set forth specific facts showing that the Defendant Funds were either
legitimate income or that he was an innocent owner of illegitimate funds.13 Claimant can
do neither. Even affording Claimant the “latitude” which courts generally allow to pro se
litigants, Moore v. Agencyfor Int’l Dev., 994 F.2d 874, 876 (D.C. Cir. 1993), he must still
establish some material fact preventing judgment as a matter of law. And here, Claimant
offers no specific facts or supporting evidence showing the existence of a genuine issue for
trial. Fed. R. Civ. P. 56(c)(1); Scott, 550 U.S. at 380.

First, Claimant admits many of the material facts supporting forfeiture in this case.
He admits his ownership of Trans l\/lulti Mechanics, that he caused the Defendant Funds to
be transferred, and that he never applied for or procured an OFAC license. As the
Government points out, he also admits that the 2009 OFAC designations of himself, his
wife, Trans Merits, and Global Interface impacted his business “tremendously,” preventing
him from doing business anywhere but mainland China, Cl. Ans. Supp. Spec. Interr. 1 5,
and that “that in 201 1, the Tawianese government notified him that he was prohibited from
remitting dollars and euros.” Cl. Opp. 1 26. And, of course, Claimant previously admitted

to knowledge of his SDN status as part of his 2014 guilty plea. Plea Agmt. at 7-8.14

 

13 Notably, the Claimant still retains the “innocent owner” defense regardless of whether
willfulness is a requirement of the underlying charge. 18 U.S.C. § 983(d)(2)(A)(i), (ii).
14 l need not reach the issue of whether Claimant is judicially estopped from contradicting

13

Despite this, Claimant insists that he “did not know, or have reason to know, that he was
designated by GFAC under E.O. 13382 before the alleged commission.” Answer at 9 (5111
Affirrnative Defense); Cl. Opp. Aff. Def. 4. At best, these statements are conclusory. See
Ana’erson, 477 U.S. at 249-50 (“lf the evidence is merely colorable, or is not significantly
probative, summary judgment may be granted.”) (internal citations omitted). In reality, his
claims of innocence are so “blatantly contracdicted by the record . .that no reasonable jury
could believe [them.]” Scott, 550 U.S. at 380.15

Finally, although Claimant disputes the source of these funds, that alone does not
create an issue of material fact.16 As a SDN, it is enough that Claimant owned and
controlled Trans Multi Mechanics, and transferred funds through a U.S. account without
an OFAC license. Both of those facts are undisputed As such, 1 find that no reasonable
juror could find that Claimant was an innocent owner or that Defendant Funds come from

legitimate means.

 

his guilty plea to find that he has failed to meet his burden. See Govt. Reply at 4-5.

15 Claimant’s argument that he did not find out about the designation of Trans Multi
Mechanics until 2013, while the transfer happened in 2012, is a red herring. Claimant
himself was designated as a SDN, so transferring money through the United States was
illegal regardless of the entity he employed for that purpose.

16 This is not a case in which a claimant is transferring funds on behalf of SDNs, see
generally e.g., Funds Associated With Velrnur Mg)nt, 2019 WL 1317336 (l\/larch 22, 2019
D.D.C.). Claimant is himselfa SDN !

14

CONCLUSION

For the foregoing reasons, the Court GRANTS the Government’s Motion for
Summary Judgment [Dkt. # 7]. An Order consistent with this decision accompanies this

Memorandum Opinion.

1

RICHARD JM)N
United States District Judge

15

